


PLEDGE AGREEMENT




This PLEDGE AGREEMENT, dated as of September 11, 2012 (together with all
amendments, if any, from time to time hereto, this “Agreement”) between
COVER-ALL TECHNOLOGIES INC., a Delaware corporation (the “Pledgor”) and IMPERIUM
COMMERCIAL FINANCE MASTER FUND LP, a Delaware limited partnership (“Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan and Security Agreement dated of even date
herewith by and among Cover All Systems, Inc., a Delaware corporation
(“Borrower”), Pledgor, as a Corporate Credit Party (as defined therein), and
Lender (including all annexes, exhibits and schedules thereto, and as from time
to time amended, restated, supplemented or otherwise modified (the “Loan
Agreement”) the Lender has agreed to make Loans to Borrower;

WHEREAS, Pledgor is the record and beneficial owner of the shares of Stock
listed in Part A of Schedule I hereto and the Indebtedness listed on Part B of
Schedule I hereto;

WHEREAS, Borrower is a wholly-owned Subsidiary of Pledgor and Pledgor benefits
from the credit facilities made available to Borrower under the Loan Agreement;

WHEREAS, in order to induce Lender to continue to make Loans as provided for in
the Loan Agreement, Pledgor has agreed to pledge the Pledged Collateral to
Lender in accordance herewith;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Lender to make Loans under the Loan Agreement, it is
agreed as follows:

1.

Definitions. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined, and the following shall have
(unless otherwise provided elsewhere in this Agreement) the following respective
meanings (such meanings being equally applicable to both the singular and plural
form of the terms defined):

“Bankruptcy Code” means title 11, United States Code, as amended from time to
time, and any successor statute thereto.

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

“Pledged Entity” means an issuer of Pledged Shares or Pledged Indebtedness.

“Pledged Indebtedness” means the Indebtedness evidenced by promissory notes and
instruments listed on Part B of Schedule I hereto (if any);

“Pledged Shares” means those shares listed on Part A of Schedule I hereto.

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.





 

 

 




--------------------------------------------------------------------------------




2.

Pledge. Pledgor hereby pledges to Lender, and grants to Lender a first priority
security interest in all of the following (collectively, the “Pledged
Collateral”):

(a)

the Pledged Shares and the certificates representing the Pledged Shares, and all
dividends, distributions, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Shares;

(b)

such portion, as determined by Lender as provided in Section 6(d) below, of any
additional shares of stock of a Pledged Entity from time to time acquired by
Pledgor in any manner (which shares shall be deemed to be part of the Pledged
Shares), and the certificates representing such additional shares, and all
dividends, distributions, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such Stock;

(c)

the Pledged Indebtedness and the promissory notes or instruments evidencing the
Pledged Indebtedness, and all interest, cash, instruments and other property and
assets from time to time received, receivable or otherwise distributed in
respect of the Pledged Indebtedness; and

(d)

all additional Indebtedness arising after the date hereof and owing to Pledgor
and evidenced by promissory notes or other instruments, together with such
promissory notes and instruments, and all interest, cash, instruments and other
property and assets from time to time received, receivable or otherwise
distributed in respect of that Pledged Indebtedness.

3.

Security for Obligations. This Agreement secures, and the Pledged Collateral is
security for, the prompt payment in full when due, whether at stated maturity,
by acceleration or otherwise, and performance of all Obligations of any kind
under or in connection with the Loan Agreement and the other Loan Documents and
all obligations of Pledgor now or hereafter existing under this Agreement or any
other Loan Document to which the Pledgor is a party including, without
limitation, all fees, costs and expenses whether in connection with collection
actions hereunder or otherwise (collectively, the “Secured Obligations”).

4.

Delivery of Pledged Collateral. All certificates and all promissory notes and
instruments evidencing the Pledged Collateral shall be delivered to and held by
or on behalf of Lender pursuant hereto. All Pledged Shares shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Lender and all promissory notes or other instruments
evidencing the Pledged Indebtedness shall be endorsed by Pledgor.

5.

Representations and Warranties. Pledgor represents and warrants to Lender that:

(a)

Pledgor is, and at the time of delivery of the Pledged Shares to Lender will be,
the sole holder of record and the sole beneficial owner of such Pledged
Collateral pledged by Pledgor free and clear of any Lien thereon or affecting
the title thereto, except for any Lien created by this Agreement; Pledgor is,
and at the time of delivery of the Pledged Indebtedness to Lender will be, the
sole owner of such Pledged Collateral, free and clear of any Lien thereon or
affecting title thereto, except for any Lien created by this Agreement;





 

2

 




--------------------------------------------------------------------------------




(b)

All of the Pledged Shares have been duly authorized, validly issued and are
fully paid and non-assessable; the Pledged Indebtedness has been duly
authorized, authenticated or issued and delivered by, and is the legal, valid
and binding obligations of, the Pledged Entities, and no such Pledged Entity is
in default thereunder;

(c)

Pledgor has the right and requisite authority to pledge, assign, transfer,
deliver, deposit and set over the Pledged Collateral pledged by Pledgor to
Lender as provided herein;

(d)

None of the Pledged Shares or Pledged Indebtedness has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject;

(e)

All of the Pledged Shares are presently owned by Pledgor, and are presently
represented by the certificates listed on Part A of Schedule I hereto. As of the
date hereof, there are no existing options, warrants, calls or commitments of
any character whatsoever relating to the Pledged Shares;

(f)

No consent, approval, authorization or other order or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required i) for the pledge by Pledgor of the Pledged Collateral pursuant to this
Agreement or for the execution, delivery or performance of this Agreement by
Pledgor, or ii) for the exercise by Lender of the voting or other rights
provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally;

(g)

The pledge, assignment and delivery of the Pledged Collateral pursuant to this
Agreement will create a valid first priority Lien on and a first priority
perfected security interest in favor of the Lender in the Pledged Collateral and
the proceeds thereof, securing the payment of the Secured Obligations, subject
to no other Lien;

(h)

This Agreement has been duly authorized, executed and delivered by Pledgor and
constitutes a legal, valid and binding obligation of Pledgor enforceable against
Pledgor in accordance with its terms;

(i)

The Pledged Shares constitute 100% of the issued and outstanding shares of Stock
of each Pledged Entity; and

(j)

Except as disclosed on Part B of Schedule I, none of the Pledged Indebtedness is
subordinated in right of payment to other Indebtedness (except for the Secured
Obligations) or subject to the terms of an indenture.

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.





 

3

 




--------------------------------------------------------------------------------




6.

Covenants. Pledgor covenants and agrees that until the Termination Date:

(a)

Without the prior written consent of Lender, Pledgor will not sell, assign,
transfer, pledge, or otherwise encumber any of its rights in or to the Pledged
Collateral, or any unpaid dividends, interest or other distributions or payments
with respect to the Pledged Collateral or grant a Lien in the Pledged
Collateral, unless otherwise expressly permitted by the Loan Agreement;

(b)

Pledgor will, at its expense, promptly execute, acknowledge and deliver all such
instruments and take all such actions as Lender from time to time may request in
order to ensure to Lender the benefits of the Liens in and to the Pledged
Collateral intended to be created by this Agreement, including the filing of any
necessary Code financing statements, which may be filed by Lender with or (to
the extent permitted by law) without the signature of Pledgor, and will
cooperate with Lender, at Pledgor’s expense, in obtaining all necessary
approvals and making all necessary filings under federal, state, local or
foreign law in connection with such Liens or any sale or transfer of the Pledged
Collateral;

(c)

Pledgor has and will defend the title to the Pledged Collateral and the Liens of
Lender in the Pledged Collateral against the claim of any Person and will
maintain and preserve such Liens; and

(d)

Pledgor will, upon obtaining ownership of any additional Stock or promissory
notes or instruments of a Pledged Entity or Stock or promissory notes or
instruments otherwise required to be pledged to Lender pursuant to any of the
Loan Documents, which Stock, notes or instruments are not already Pledged
Collateral, promptly (and in any event within three (3) Business Days) deliver
to Lender a Pledge Amendment, duly executed by Pledgor, in substantially the
form of Schedule II hereto (a “Pledge Amendment”) in respect of any such
additional Stock, notes or instruments, pursuant to which Pledgor shall pledge
to Lender all of such additional Stock, notes and instruments. Pledgor hereby
authorizes Lender to attach each Pledge Amendment to this Agreement and agrees
that all Pledged Shares and Pledged Indebtedness listed on any Pledge Amendment
delivered to Lender shall for all purposes hereunder be considered Pledged
Collateral.

7.

Pledgor’s Rights. As long as no Default or Event of Default shall have occurred
and be continuing and until written notice shall be given to Pledgor in
accordance with Section 8(a) hereof:

(a)

Pledgor shall have the right, from time to time, to vote and give consents with
respect to the Pledged Collateral, or any part thereof for all purposes not
inconsistent with the provisions of this Agreement, the Loan Agreement or any
other Loan Document; provided, however, that no vote shall be cast, and no
consent shall be given or action taken, which would have the effect of impairing
the position or interest of Lender in respect of the Pledged Collateral or which
would authorize, effect or consent to (unless and to the extent expressly
permitted by the Loan Agreement):

(i)

the dissolution or liquidation, in whole or in part, of a Pledged Entity;

(ii)

the consolidation or merger of a Pledged Entity with any other Person;

(iii)

the sale, disposition or encumbrance of all or substantially all of the assets
of a Pledged Entity, except for Liens in favor of Lender;





 

4

 




--------------------------------------------------------------------------------




(iv)

any change in the authorized number of shares, the stated capital or the
authorized share capital of a Pledged Entity or the issuance of any additional
shares of its Stock; or

(v)

the alteration of the voting rights with respect to the Stock of a Pledged
Entity; and

(b)

except as expressly permitted under the Loan Agreement, all dividends, payments
and interest and all other distributions in respect of any of the Pledged Shares
and Pledged Indebtedness, whenever paid or made, shall be delivered to Lender to
hold as Pledged Collateral and shall, if received by Pledgor, be received in
trust for the benefit of Lender, be segregated from the other property or funds
of Pledgor, and be forthwith delivered to Lender as Pledged Collateral in the
same form as so received (with any necessary endorsement) ; provided, however,
that Pledgor shall not be required to comply herewith with respect to any
payment by Borrower on behalf of or for the benefit of Pledgor which may be
deemed dividends or other distributions, to the extent such payment is permitted
by the Loan Agreement.

8.

Defaults and Remedies; Proxy.

(a)

Upon the occurrence of an Event of Default and during the continuation of such
Event of Default, and concurrently with written notice to Pledgor, Lender
(personally or through an agent) is hereby authorized and empowered to transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon, to sell in one or more sales
after ten (10) days’ notice of the time and place of any public sale or of the
time at which a private sale is to take place (which notice Pledgor agrees is
commercially reasonable) the whole or any part of the Pledged Collateral and to
otherwise act with respect to the Pledged Collateral as though Lender was the
outright owner thereof. Any sale shall be made at a public or private sale at
Lender’s place of business, or at any place to be named in the notice of sale,
either for cash or upon credit or for future delivery at such price as Lender
may deem fair, and Lender may be the purchaser of the whole or any part of the
Pledged Collateral so sold and hold the same thereafter in its own right free
from any claim of Pledgor or any right of redemption. Each sale shall be made to
the highest bidder, but Lender reserves the right to reject any and all bids at
such sale which, in its discretion, it shall deem inadequate. Demands of
performance, except as otherwise herein specifically provided for, notices of
sale, advertisements and the presence of property at sale are hereby waived and
any sale hereunder may be conducted by an auctioneer or any officer or agent of
Lender. PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS LENDER, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AS THE PROXY AND
ATTORNEY IN FACT OF PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING
THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF SUBSTITUTION TO DO SO.
THE APPOINTMENT OF LENDER AS PROXY





 

5

 




--------------------------------------------------------------------------------




AND ATTORNEY IN FACT IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL
THE TERMINATION DATE. IN ADDITION TO THE RIGHT TO VOTE THE PLEDGED SHARES WHEN
SUCH APPOINTMENT BECOMES EFFECTIVE IN ACCORDANCE WITH THE TERMS HEREOF, THE
APPOINTMENT OF LENDER AS PROXY AND ATTORNEY IN FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
THE PLEDGED SHARES WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN
CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT
SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE
PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT. NOTWITHSTANDING THE FOREGOING, LENDER SHALL NOT HAVE ANY DUTY TO
EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.

(b)

If, at the original time or times appointed for the sale of the whole or any
part of the Pledged Collateral, the highest bid, if there be but one sale, shall
be inadequate to discharge in full all the Secured Obligations, or if the
Pledged Collateral be offered for sale in lots, if at any of such sales, the
highest bid for the lot offered for sale would indicate to Lender, in its
discretion, that the proceeds of the sales of the whole of the Pledged
Collateral would be unlikely to be sufficient to discharge all the Secured
Obligations, Lender may, on one or more occasions and in its discretion,
postpone any of said sales by public announcement at the time of sale or the
time of previous postponement of sale, and no other notice of such postponement
or postponements of sale need be given, any other notice being hereby waived;
provided, however, that any sale or sales made after such postponement shall be
after ten (10) days’ notice to Pledgor.

(c)

If, at any time when Lender in its sole discretion determines, following the
occurrence and during the continuance of an Event of Default, that, in
connection with any actual or contemplated exercise of its rights (when
permitted under this Section 8) to sell the whole or any part of the Pledged
Shares hereunder, it is necessary or advisable to effect a public registration
of all or part of the Pledged Collateral pursuant to the Securities Act of 1933,
as amended (or any similar statute then in effect) (the “Act”), Pledgor shall,
in an expeditious manner, cause the Pledged Entities to:

(i)

Prepare and file with the Securities and Exchange Commission (the “Commission”)
a registration statement with respect to the Pledged Shares and in good faith
use commercially reasonable efforts to cause such registration statement to
become and remain effective;

(ii)

Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Act with respect to the sale or other disposition of the
Pledged Shares covered by such registration statement whenever Lender shall
desire to sell or otherwise dispose of the Pledged Shares;

(iii)

Furnish to Lender such numbers of copies of a prospectus and a preliminary
prospectus, in conformity with the requirements of the Act, and such other
documents as Lender may request in order to facilitate the public sale or other
disposition of the Pledged Shares by Lender;





 

6

 




--------------------------------------------------------------------------------




(iv)

Use commercially reasonable efforts to register or qualify the Pledged Shares
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions within the United States and Puerto Rico as Lender
shall request, and do such other reasonable acts and things as may be required
of it to enable Lender to consummate the public sale or other disposition in
such jurisdictions of the Pledged Shares by Lender;

(v)

Furnish, at the request of Lender, on the date that shares of the Pledged
Collateral are delivered to the underwriters for sale pursuant to such
registration or, if the security is not being sold through underwriters, on the
date that the registration statement with respect to such Pledged Shares becomes
effective, (1) an opinion, dated such date, of the independent counsel
representing such registrant for the purposes of such registration, addressed to
the underwriters, if any, and in the event the Pledged Shares are not being sold
through underwriters, then to Lender, in customary form and covering matters of
the type customarily covered in such legal opinions; and (2) a comfort letter,
dated such date, from the independent certified public accountants of such
registrant, addressed to the underwriters, if any, and in the event the Pledged
Shares are not being sold through underwriters, then to Lender, in a customary
form and covering matters of the type customarily covered by such comfort
letters and as the underwriters or Lender shall reasonably request. The opinion
of counsel referred to above shall additionally cover such other legal matters
with respect to the registration in respect of which such opinion is being given
as Lender may reasonably request. The letter referred to above from the
independent certified public accountants shall additionally cover such other
financial matters (including information as to the period ending not more than
five (5) Business Days prior to the date of such letter) with respect to the
registration in respect of which such letter is being given as Lender may
reasonably request; and

(vi)

Otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission, and make available to its security
holders, as soon as reasonably practicable but not later than 18 months after
the effective date of the registration statement, an earnings statement covering
the period of at least 12 months beginning with the first full month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Act.

(d)

All expenses incurred in complying with Section 8(c) hereof, including, without
limitation, all registration and filing fees (including all expenses incident to
filing with the National Association of Securities Dealers, Inc.), printing
expenses, fees and disbursements of counsel for the registrant, the fees and
expenses of counsel for Lender, expenses of the independent certified public
accountants (including any special audits incident to or required by any such
registration) and expenses of complying with the securities or blue sky laws or
any jurisdictions, shall be paid by Pledgor.

(e)

If, at any time when Lender shall determine to exercise its right to sell the
whole or any part of the Pledged Collateral hereunder, such Pledged Collateral
or the part thereof to be sold shall not, for any reason whatsoever, be
effectively registered under the Securities Act of 1933, as amended (or any
similar statute then in effect) (the “Act”)/the Act, Lender may, in its
discretion (subject only to applicable requirements of law), sell such Pledged
Collateral or part thereof by private sale in such manner and under such
circumstances as Lender may deem necessary or advisable, but subject to the
other requirements of this Section 8, and shall not be required to effect





 

7

 




--------------------------------------------------------------------------------




such registration or to cause the same to be effected. Without limiting the
generality of the foregoing, in any such event, Lender in its discretion iii)
may, in accordance with applicable securities laws, proceed to make such private
sale notwithstanding that a registration statement for the purpose of
registering such Pledged Collateral or part thereof could be or shall have been
filed under said Act (or similar statute), iv) may approach and negotiate with a
single possible purchaser to effect such sale, and v) may restrict such sale to
a purchaser who is an accredited investor under the Act and who will represent
and agree that such purchaser is purchasing for its own account, for investment
and not with a view to the distribution or sale of such Pledged Collateral or
any part thereof. In addition to a private sale as provided above in this
Section 8, if any of the Pledged Collateral shall not be freely distributable to
the public without registration under the Act (or similar statute) at the time
of any proposed sale pursuant to this Section 8, then Lender shall not be
required to effect such registration or cause the same to be effected but, in
its discretion (subject only to applicable requirements of law), may require
that any sale hereunder (including a sale at auction) be conducted subject to
restrictions:

(A)

as to the financial sophistication and ability of any Person permitted to bid or
purchase at any such sale;

(B)

as to the content of legends to be placed upon any certificates representing the
Pledged Collateral sold in such sale, including restrictions on future transfer
thereof;

(C)

as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person’s access to financial
information about Pledgor and such Person’s intentions as to the holding of the
Pledged Collateral so sold for investment for its own account and not with a
view to the distribution thereof; and

(D)

as to such other matters as Lender may, in its discretion, deem necessary or
appropriate in order that such sale (notwithstanding any failure so to register)
may be effected in compliance with the Bankruptcy Code and other laws affecting
the enforcement of creditors’ rights and the Act and all applicable state
securities laws.

(f)

Pledgor recognizes that Lender may be unable to effect a public sale of any or
all the Pledged Collateral and may be compelled to resort to one or more private
sales thereof in accordance with clause (e) above. Pledgor also acknowledges
that any such private sale may result in prices and other terms less favorable
to the seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall not be deemed to have
been made in a commercially unreasonable manner solely by virtue of such sale
being private. Lender shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the Pledged Entity
to register such securities for public sale under the Act, or under applicable
state securities laws, even if Pledgor and the Pledged Entity would agree to do
so.

(g)

Pledgor agrees to the maximum extent permitted by applicable law that following
the occurrence and during the continuance of an Event of Default it will not at
any time plead, claim or take the benefit of any appraisal, valuation, stay,
extension, moratorium or redemption law now or hereafter in force in order to
prevent or delay the enforcement of this Agreement, or the absolute sale of the
whole or any part of the Pledged Collateral or the possession thereof by any
purchaser at any sale hereunder, and Pledgor waives the benefit of all such laws
to the extent it lawfully may do so.





 

8

 




--------------------------------------------------------------------------------




Pledgor agrees that it will not interfere with any right, power and remedy of
Lender provided for in this Agreement or now or hereafter existing at law or in
equity or by statute or otherwise, or the exercise or beginning of the exercise
by Lender of any one or more of such rights, powers or remedies. No failure or
delay on the part of Lender to exercise any such right, power or remedy and no
notice or demand which may be given to or made upon Pledgor by Lender with
respect to any such remedies shall operate as a waiver thereof, or limit or
impair Lender’s right to take any action or to exercise any power or remedy
hereunder, without notice or demand, or prejudice its rights as against Pledgor
in any respect.

(h)

Pledgor further agrees that a breach of any of the covenants contained in this
Section 8 will cause irreparable injury to Lender, that Lender shall have no
adequate remedy at law in respect of such breach and, as a consequence, agrees
that each and every covenant contained in this Section 8 shall be specifically
enforceable against Pledgor, and Pledgor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that the Secured Obligations are not then due and payable in
accordance with the agreements and instruments governing and evidencing such
obligations.

9.

Waiver. No delay on Lender’s part in exercising any power of sale, Lien, option
or other right hereunder, and no notice or demand which may be given to or made
upon Pledgor by Lender with respect to any power of sale, Lien, option or other
right hereunder, shall constitute a waiver thereof, or limit or impair Lender’s
right to take any action or to exercise any power of sale, Lien, option, or any
other right hereunder, without notice or demand, or prejudice Lender’s rights as
against Pledgor in any respect.

10.

Assignment. Lender may assign, indorse or transfer any instrument evidencing all
or any part of the Secured Obligations as provided in, and in accordance with,
the Loan Agreement, and the holder of such instrument shall be entitled to the
benefits of this Agreement.

11.

Termination. Immediately following the Termination Date, Lender shall deliver to
Pledgor the Pledged Collateral pledged by Pledgor at the time subject to this
Agreement and all instruments of assignment executed in connection therewith,
free and clear of the Liens hereof and, except as otherwise provided herein, all
of Pledgor’s obligations hereunder shall at such time terminate.

12.

Lien Absolute. All rights of Lender hereunder, and all obligations of Pledgor
hereunder, shall be absolute and unconditional irrespective of:

(a)

any lack of validity or enforceability of the Loan Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

(b)

any change in the time, manner or place of payment of, or in any other term of,
all or any part of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Loan Agreement, any other Loan Document
or any other agreement or instrument governing or evidencing any Secured
Obligations;

(c)

any exchange, release or non-perfection of any other Collateral, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Secured





 

9

 




--------------------------------------------------------------------------------




Obligations;

(d)

the insolvency of any Credit Party; or

(e)

any other circumstance which might otherwise constitute a defense available to,
or a discharge of, Pledgor.

13.

Release. Pledgor consents and agrees that Lender may at any time, or from time
to time, in its discretion:

(a)

renew, extend or change the time of payment, and/or the manner, place or terms
of payment of all or any part of the Secured Obligations; and

(b)

exchange, release and/or surrender all or any of the Collateral (including the
Pledged Collateral), or any part thereof, by whomsoever deposited, which is now
or may hereafter be held by Lender in connection with all or any of the Secured
Obligations; all in such manner and upon such terms as Lender may deem proper,
and without notice to or further assent from Pledgor, it being hereby agreed
that Pledgor shall be and remain bound upon this Agreement, irrespective of the
value or condition of any of the Collateral, and notwithstanding any such
change, exchange, settlement, compromise, surrender, release, renewal or
extension, and notwithstanding also that the Secured Obligations may, at any
time, exceed the aggregate principal amount thereof set forth in the Loan
Agreement, or any other agreement governing any Secured Obligations. Pledgor
hereby waives notice of acceptance of this Agreement, and also presentment,
demand, protest and notice of dishonor of any and all of the Secured
Obligations, and promptness in commencing suit against any party hereto or
liable hereon, and in giving any notice to or of making any claim or demand
hereunder upon Pledgor. No act or omission of any kind on Lender’s part shall in
any event affect or impair this Agreement.

14.

Reinstatement. This Agreement shall remain in full force and effect and continue
to be effective should any petition be filed by or against Pledgor or any
Pledged Entity for liquidation or reorganization, should Pledgor or any Pledged
Entity become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of
Pledgor’s or a Pledged Entity’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

15.

Miscellaneous.

(a)

Lender may execute any of its duties hereunder by or through agents or employees
and shall be entitled to advice of counsel concerning all matters pertaining to
its duties hereunder.

(b)

Pledgor agrees to promptly reimburse Lender for actual out of pocket expenses,





 

10

 




--------------------------------------------------------------------------------




including, without limitation, reasonable counsel fees, incurred by Lender in
connection with the administration and enforcement of this Agreement.

(c)

Neither Lender, nor any of its respective officers, directors, employees, agents
or counsel shall be liable for any action lawfully taken or omitted to be taken
by it or them hereunder or in connection herewith, except for its or their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

(d)

THIS AGREEMENT SHALL BE BINDING UPON PLEDGOR AND ITS SUCCESSORS AND ASSIGNS
(INCLUDING A DEBTOR IN POSSESSION ON BEHALF OF PLEDGOR), AND SHALL INURE TO THE
BENEFIT OF, AND BE ENFORCEABLE BY, LENDER AND ITS SUCCESSORS AND ASSIGNS, AND
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE,
AND NONE OF THE TERMS OR PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, ALTERED,
MODIFIED OR AMENDED EXCEPT IN WRITING DULY SIGNED FOR AND ON BEHALF OF LENDER
AND PLEDGOR.

16.

Severability. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.

17.

Notices. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other a communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and either shall be delivered in person or sent by registered or
certified mail, return receipt requested, with proper postage prepaid, or by
facsimile transmission and confirmed by delivery of a copy by personal delivery
or United States Mail as otherwise provided herein:

If to Lender, at:




Imperium Commercial Finance Master Fund LP

c/o Imperium Advisers, LLC

515 Madison Avenue, 24th Floor

New York, NY 10022

Attn: Mr. William Steward

Facsimile: (212) 433-1361




If to Pledgor, at:




Cover-All Technologies, Inc.

55 Lane Road

Fairfield, NJ 07004

Attn: Mr. John W. Roblin





 

11

 




--------------------------------------------------------------------------------




Facsimile: (973) 461 5255




or at such other address as may be substituted by notice given as herein
provided. The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice. Every notice, demand, request,
consent, approval, declaration or other communication hereunder shall be deemed
to have been duly served, given or delivered vi) upon the earlier of actual
receipt and three (3) Business Days after deposit in the United States Mail,
registered or certified mail, return receipt requested, with proper postage
prepaid, vii) upon transmission, when sent by telecopy or other similar
facsimile transmission (with such telecopy or facsimile promptly confirmed by
delivery of a copy by personal delivery or United States Mail as otherwise
provided in this Section 17, viii) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid, or ix) when delivered, if
hand delivered by messenger. Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to the persons designated above to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication.

18.

Section Titles.  The Section titles contained in this Agreement are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

19.

Counterparts. This Agreement may be executed in any number of counterparts,
which shall, collectively and separately, constitute one agreement.

20.

Benefit of Lender. All security interests granted or contemplated hereby shall
be for the benefit of Lender, and all proceeds or payments realized from the
Pledged Collateral in accordance herewith shall be applied to the Obligations in
accordance with the terms of the Loan Agreement.




[SIGNATURE PAGE FOLLOWS]











 

12

 




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

COVER-ALL TECHNOLOGIES, INC.




By: ________________________________________




Title:  ______________________________________







IMPERIUM COMMERCIAL FINANCE MASTER FUND LP




By: ________________________________________




Title:  ______________________________________











 

 

 







--------------------------------------------------------------------------------




SCHEDULE I

PART A







PLEDGED SHARES




Pledged Entity

Class

of Stock

Stock Certificate

Number(s)

Number

of Shares

Percentage of

Outstanding Shares

Cover-All Systems, Inc., a Delaware corporation

Common

001

100

100%




PART B







PLEDGED INDEBTEDNESS




NONE.








 

 

 







--------------------------------------------------------------------------------




SCHEDULE II

PLEDGE AMENDMENT




This Pledge Amendment, dated ________________, ___ is delivered pursuant to
Section 6(d) of the Pledge Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Pledge Agreement. The undersigned hereby certifies that the representations and
warranties in Section 5 of the Pledge Agreement are and continue to be true and
correct, both as to the instruments and shares pledged prior to this Pledge
Amendment and as to instruments and shares pledged pursuant to this Pledge
Amendment. The undersigned further agrees that this Pledge Amendment may be
attached to that certain Pledge Agreement, dated September __, 2012, between
undersigned, as Pledgor, and Imperium Commercial Finance Master Fund LP (the
“Pledge Agreement”) and that the Pledged Shares and Pledged Indebtedness listed
on this Pledge Amendment shall be and become a part of the Pledged Collateral
referred to in said Pledge Agreement and shall secure all Secured Obligations
referred to in said Pledge Agreement. The undersigned acknowledges that any
instruments or shares not included in the Pledged Collateral at the discretion
of Lender may not otherwise be pledged by Pledgor to any other Person or
otherwise used as security for any obligations other than the Secured
Obligations.

COVER-ALL TECHNOLOGIES, INC.




By: ________________________________________




Title:  ______________________________________





 

 

 







--------------------------------------------------------------------------------




Name and Address
of Pledgor

Pledged

Entity

Class

of

Stock

Certificate
Numbers(s)

Numbers

of

Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 







Pledged Entity

Initial

Principal Amount

Issue Date

Maturity Date

Interest Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 











 

 

 





